By the Court.
The drawee of the order is liable according to the terms of his acceptance. The consideration of the order was the delivery of lumber by the plaintiff to Coyle, and not the performance by Coyle of his contract with the drawee. The plaintiff delivered the lumber, and the use which Coyle made of it was immaterial to him, not being provided for by the terms of the order. When the house became ready for occupancy, by any agency whatever, the order became payable. The evidence offered and rejected was rejected properly.

Judgment on the verdict for the plaintiff.